Citation Nr: 0607624	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).   

2.  Basic eligibility for Dependent's Educational Assistance 
under 38 U.S.C.A. Chapter 35.   

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and P. W.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1942 to October 1945, and who died 
in January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's death in January 2003 was the result of 
colon malignant neoplasm.  

2.  The veteran's death was not the direct and proximate 
result of treatment administered by VA in November and 
December 2002; the appellant filed her claim for dependency 
and indemnity compensation under 38 U.S.C.A. § 1151 after 
October 1, 1997.  

3.  During the veteran's lifetime, service connection was not 
established for any disability and it has not been 
established that the veteran died as a result of a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.361 (2005).  

2.  The appellant lacks basic eligibility for Dependent's 
Educational Assistance under Chapter 35, United States Code.  
38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 3.326, 
21.3021(a)(2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  § 1151

The appellant filed her claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death in 2003.  For claims filed after October 1, 
1997, such as this claim, dependency and indemnity 
compensation shall be awarded for a qualifying veteran's 
death if the death was not the result of the veteran's 
willful misconduct and the death was caused by hospital care 
or medical treatment furnished by the VA and the proximate 
cause of the death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  

The appellant asserts, in statements and in testimony during 
a personal hearing held before the undersigned in August 2005 
that the veteran began to seek care at a VA hospital in 
October 2002, but VA did not diagnose his colon cancer.  It 
was not until the veteran was taken to a private medical 
facility in late 2002 that his colon cancer was diagnosed.  
The appellant asserts that VA's failure to promptly diagnose 
the colon cancer, and to initiate immediate treatment, 
resulted in the veteran's demise.  She asserts that if VA had 
promptly diagnosed the colon cancer and undertaken 
appropriate treatment the veteran would have continued to 
live for many years.  The appellant, as a lay person, is not 
qualified to offer a medical diagnosis, medical etiology, or 
medical opinion regarding the outcome of the veteran's health 
as a consequence of the implementation of any specific 
medical care.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, her opinions regarding whether VA was 
negligent in not diagnosing cancer and instituting treatment 
when the veteran was initially seen will not be accorded any 
probative weight.  

The record reflects that the veteran had been seen 
infrequently by VA during the years prior to his death.  On 
November 21, 2002, the veteran was seen at a VA facility.  
The record reflects that the veteran was a relatively new 
patient to that facility.  It was noted that he had been seen 
in May of 2002 with complaints of falling and hurting his 
left shoulder.  On November 21, 2002, the appellant expressed 
concerns that the veteran's appetite had been poor for the 
last few days and he did not seem like himself.  A family 
member indicated that he had been forgetting a lot of things 
lately.  The veteran's complaint was that he was feeling a 
little woozy.  The veteran was seen again on December 7, 
2002.  The appellant stated at that time that he had lost 30 
pounds in the prior 5 to 6 months with associated poor 
appetite.  The plan was to discharge the veteran to his home 
and he was to keep an appointment on January 8, 2003, to 
continue outpatient workup for early dementia and possible 
occult malignancy.  The record does not indicate that the 
veteran was seen again at a VA facility prior to his death in 
January 2003.  

Private treatment records reflect that the veteran was seen 
at St. Francis Hospital in October 2002 for a CT scan of the 
head.  The diagnosis was senile dementia, uncomplicated.  

The veteran was hospitalized at Baptist Medical Center from 
December 26, 2002, through January 2, 2003.  The principal 
diagnosis was ascending colon carcinoma with metastasis.  It 
was noted that he had been admitted because he was not 
feeling well and an abdominal CT scan showed ascending colon 
cancer with multiple metastatic lesions in the liver.  A 
December 27, 2002, private consultation report reflects that 
the veteran had Alzheimer senile-type dementia along with a 
relatively asymptomatic colorectal cancer.  It was the 
consulting physician's feeling that the veteran was not a 
good candidate for palliative chemotherapy in large part 
because of his mental status but also because he was 
relatively asymptomatic.  The record does not indicate that 
any palliative therapy was attempted.  The veteran was placed 
in Baptist Trinity Hospice Care until he was rehospitalized 
at Baptist Memorial Hospital on January 28, 2003, where he 
subsequently expired.  

It is neither contended nor shown that any actual care 
provided by VA resulted in the veteran's death.  The 
appellant has indicated her belief that the veteran was seen 
at a VA facility in October 2002, but the record reflects 
that he was seen at a private facility in October 2002, and 
not seen at VA, during this time frame, until November 21, 
2002.  Although it is contended that VA's failure to timely 
diagnose and properly treat the veteran's colon cancer 
resulted in the veteran expiring earlier than he would have 
if the immediate diagnosis and treatment had been undertaken 
in November 2002, there is no competent medical evidence 
which would support this assertion.  There is no competent 
medical evidence that VA failed to timely diagnose and 
properly treat the colon cancer or that such failure 
proximately caused a continuance or natural progress of the 
colon cancer.  There is no competent medical evidence 
indicating that diagnosis and treatment of the colon cancer, 
beginning November 21, 2002, would have resulted in any 
extension of the veteran's life or that failure to diagnose 
and treat in late November or early December proximately 
caused a continuance or natural progress of the colon cancer.  
The competent medical evidence indicates that palliative 
treatment, in late December 2002, was recommended against, 
thereby implicitly refuting the appellant's contentions.  

In the absence of any competent medical evidence indicating 
that VA medical care caused the veteran's death, and 
competent medical evidence indicating that the veteran's 
death occurred as a result of his colon cancer for which 
palliative treatment was not recommended, a preponderance of 
the evidence is against a claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  

II.  Chapter 35

The record demonstrates that it has not been established that 
the veteran's death in January 2003 was due to a 
service-connected disability.  At the time of his death, 
service connection had not been established for any 
disability.  Moreover, evidence that there was in effect at 
the time of the veteran's death a total disability, permanent 
in nature, resulting from a service-connected disability, is 
lacking.  Consequently, it must be concluded that the 
appellant lacks basic eligibility for Dependent's Educational 
Assistance under Chapter 35, United States Code.  38 U.S.C.A. 
§ 3501(a); 38 C.F.R. § 21.3021(a)(2).  Where, as in this 
case, the law is dispositive of the claim, such claim will be 
denied due to the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Basic eligibility of the appellant to Chapter 35 benefits 
must therefore be denied as a matter of law.  

III.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the appellant was advised of the VCAA by 
letters dated in January 2004 and May 2005 with respect to 
the claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1151, which was denied by RO decision in April 
2004.  Therefore, she was advised of the VCAA prior to the 
initial AOJ decision.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the appellant prior to 
adjudication of their claim and must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that they will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the January 2004 and May 2005 VCAA letters 
describe the evidence that would support the appellant's 
claim, advised the appellant as to what information and 
evidence VA would provide and what information and evidence 
the appellant should provide.  The May 2005 letter 
specifically informed the appellant that if she had any 
evidence in her possession that pertained to her claim she 
should send it to VA.  The April 2005 statement of the case 
also provided the appellant with relevant VCAA law and 
implementing VA regulation.  

With respect to the VA's duty to assist, private and VA 
treatment records that have been indicated to exist have been 
obtained.  The appellant has been afforded a personal 
hearing.  Although a medical opinion has not been obtained, 
the evidence of record is adequate to decide the claim 
because it contains sufficient information to determine 
whether any VA medical care resulted in the death of the 
veteran as well as whether there was any VA failure to timely 
diagnose or properly treat the veteran's colon cancer.  A May 
2005 report of contact indicates that the appellant reported 
that she had no more evidence to submit.  Thus, the Board 
finds that the VA has satisfied the duty to assist the 
appellant.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the VCAA are not 
applicable to the claim for Dependent's Educational 
Assistance under Chapter 35 of the United States Code because 
the appeal, with respect to this issue, turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The VCAA can have no affect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Id.; also see Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims on appeal, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability(ies) 
on appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  


ORDER

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death is denied.  

Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35 is denied.  


REMAND

A June 2005 RO decision denied service connection for the 
cause of the veteran's death.  In August 2005, the appellant 
submitted a notice of disagreement with that decision.  Where 
there is a notice of disagreement, remand, not referral, is 
required by the Board.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In light of the above, the appeal is REMANDED for the 
following:  

Issue a statement of the case with 
respect to the issue of entitlement to 
service connection for the cause of the 
veteran's death.  All appropriate 
appellate procedures should then be 
followed.  The appellant is advised that 
she must complete her appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


